                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                                    1:18-cv-00357-FDW

TERRANCE JAVARR ROSS,                     )
also known as TERRENCE JAVARR ROSS,       )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                                  ORDER
                                          )
MIKE SLAGLE,                              )
                                          )
      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court upon initial review of Terrance Javarr Ross’s pro se

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

       I.      BACKGROUND

       Petitioner is a prisoner of the State of North Carolina, who, on June 19, 2009, was found

guilty by a Cleveland County Superior Court jury of one count of selling cocaine and one count

of possession with intent to sell and deliver cocaine. The trial court sentenced Petitioner to 133

to 169 months imprisonment. (§ 2254 Pet. 1-2, Doc. No. 1.)

       The North Carolina Court of Appeals upheld the judgment. State v. Ross, No. COA l0-

354, 2011 N.C. App. LEXIS 118 (N.C. Ct. App. filed January 4, 2011). Petitioner did not seek

further review in the North Carolina Supreme Court.

       According to Petitioner, he sought post-conviction relief by way of successive motions

for appropriate relief in the trial court, which were denied. (§ 2254 Pet. 3.) He sought certiorari

review of the trial court’s order(s) in the North Carolina Court of Appeals, which also was

denied. (§ 2254 Pet. 3-4.)

                                                     1
       Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 in this

Court on January 13, 2016, challenging his June 2009 judgment. Ross v. Slagle, No. 1:16-cv-

00029-FDW (W.D.N.C.), Doc. No. 1. The Court dismissed the Petition as untimely on

November 16, 2016. Id. at Doc. No. 10.

       Petitioner filed the instant federal habeas Petition on December 7, 2018, when he placed

it in the prison mail system. See Houston v. Lack, 487 U.S. 266, 267 (1988). He again

challenges his 2009 judgment.

       II.     STANDARD OF REVIEW

       The Court is guided by Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, which directs district courts to examine habeas petitions promptly. 28

U.S.C. § 2254 Rule 4. When it plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief, the court must dismiss the motion. Id.

       III.    DISCUSSION

       The Antiterrorism and Effective Death Penalty Act of 1996 expressly limits a petitioner's

ability to attack the same criminal judgment in multiple collateral proceedings. See 28 U.S.C. §

2244(b)(3). If a federal district court denies or dismisses a state prisoner's § 2254 petition with

prejudice, the prisoner generally may not file another § 2254 petition challenging the same state

criminal judgment unless he has obtained authorization to do so from the appropriate federal

court of appeals. See § 2244(b)(3)(A). If the prisoner files a second or subsequent § 2254

petition without authorization from the appropriate federal court of appeals, the district court is

required to dismiss the petition without considering its merits. See Burton v. Stewart, 549 U.S.

147, 153 (2007) (holding that failure of petitioner to obtain authorization to file a “second or

successive” petition deprived the district court of jurisdiction to consider the second or
                                                      2
successive petition “in the first place”); United States v. Winestock, 340 F.3d 200, 205 (4th Cir.

2003) (“In the absence of pre-filing authorization, the district court lacks jurisdiction to consider

an application containing abusive or repetitive claims.”) (citation omitted).

       As demonstrated, Petitioner previously filed a § 2254 petition challenging his 2009

criminal judgment, which this Court dismissed as untimely. A dismissal of a habeas petition as

time-barred is a decision on the merits and any subsequent habeas petition challenging the same

conviction or sentence is ‘second or successive’ for purposes of § 2244(b). See In re Rains, 659

F.3d 1274, 1275 (10th Cir. 2011) (per curiam); Quezada v. Smith, 624 F.3d 514, 519–20 (2d Cir.

2010) (“We hold that dismissal of a § 2254 petition for failure to comply with the one-year

statute of limitations constitutes an adjudication on the merits that renders future petitions under

§ 2254 challenging the same conviction ‘second or successive’ petitions under § 2244(b).”

(additional internal quotation marks omitted); In re Flowers, 595 F.3d 204, 205 (5th Cir. 2009)

(per curiam) (deciding that when first § 2254 petition was dismissed as time-barred, later petition

is successive); McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009) (“We hold that the

dismissal of a habeas petition as untimely constitutes a disposition on the merits and that a

further petition challenging the same conviction would be ‘second or successive’ for purposes of

28 U.S.C. § 2244(b).”); Altman v. Benik, 337 F.3d 764, 765 (7th Cir. 2003) (per curiam)

(holding that “previous untimely petition does count as a prior application under § 2244(b)”).

Accordingly, the instant habeas Petition is successive under § 2244(b).

       Petitioner has not demonstrated that he has obtained the required authorization from the

Fourth Circuit to file a successive habeas petition challenging his 2009 judgment. See §

2244(b)(3)(A). Consequently, the Court does not have jurisdiction to consider the instant habeas

Petition, and it must be dismissed. See Burton, 549 U.S. at 153; Winestock, 340 F.3d at 205.
                                                      3
       IT IS, THEREFORE, ORDERED that:

       1. The Petition for Writ of Habeas Corpus, 28 U.S.C § 2254, (Doc. No. 1) is

          DISMISSED without prejudice as an unauthorized, successive habeas petition; and

       2. Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases, the Court declines

          to issue a certificate of appealability as Petitioner has not made a substantial showing

          of a denial of a constitutional right. 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell,

          537 U.S. 322, 336-38 (2003) (in order to satisfy § 2253(c), a petitioner must

          demonstrate that reasonable jurists would find the district court’s assessment of the

          constitutional claims debatable or wrong); Slack v. McDaniel, 529 U.S. 474, 484

          (2000) (holding that when relief is denied on procedural grounds, a petitioner must

          establish both that the correctness of the dispositive procedural ruling is debatable,

          and that the petition states a debatably valid claim of the denial of a constitutional

          right).


2018
                                              Signed: December 21, 2018




                                                    4
